— Judgment unanimously affirmed. Memorandum: Defendant waived any defects that may have existed in the pre-sentence investigation report when he failed to raise an objection to its contents at the time of sentencing (see, People v Walworth, 167 AD2d 622, 623). Moreover, defendant has made no showing that County Court relied on any prejudicial information in imposing sentence (see, People v Redman, 148 AD2d 966, lv denied 74 NY2d 745). Defendant’s sentence, the result of a negotiated plea bargain, is not harsh or excessive. (Appeal from Judgment of Steuben County Court, Scudder, J. — Burglary, 1st Degree.) Present— Callahan, J. P., Boomer, Pine, Lawton and Boehm, JJ.